The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 21, 2014

                                      No. 04-14-00335-CR

                                      David Gene SMITH,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4917
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
        David Gene Smith entered into a plea bargain with the State, pursuant to which he
pleaded nolo contendere to aggravated assault with a deadly weapon and true to the State’s
enhancement allegations. The trial court imposed sentence in accordance with the agreement
and signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of
appeal.” Smith timely filed a notice of appeal. The clerk’s record, which includes the trial
court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See
TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Smith does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Smith is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of
the Texas Rules of Appellate Procedure unless an amended certification showing that Smith has
the right to appeal is made part of the appellate record by June 4, 2014. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court